DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Examiner acknowledges that the instant application is a divisional (DIV) of application 16/045900, filed 26 Jul 18.
Information Disclosure Statements
Examiner has considered all of the documents listed on the Information Disclosure Statement (IDS) dated 17 Sep 20.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a feedback module found in Claims 1-3, 5-6, and 8, a user interface found in Claims 1-2, 8, 10-12, and 14, and a data storage device found in Claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Relevant specification portions are as follows:
Regarding a feedback module found in Claims 1-3, 5-6, and 8, nothing in the specification describes this module in terms of its structure, only by what it is coupled to, by its functionality, or by what it may reside in.  As such, these claims utilizing this element are rejected below under 35 USC 112(b) for utilizing a term with indefinite structure.
Regarding a user interface found in Claims 1-2, 8, 10-12, and 14, Paragraphs 40-42 describe this term as being a compass 800 (per Fig. 8), display 900 (per Fig. 9), a light bar (per Fig. 2), or any combination of these three.  It should be further noted that originally filed Claims 8-9 appear to be discussing a first species of the user interface specifically being a display (wherein Claim 8 effectively puts it within a generic portable electronic device and originally filed Claim 9 puts it within a specific portable electronic device comprising a smart phone), while originally filed Claims 10 and 12-13 appear to be discussing a second species of the user interface being a light bar (with a plurality of LEDs).  Regarding all possible (7) species for a user interface stemming from Paragraph 42 stating “In some embodiments, the various user interfaces discussed above may be used in combination” (wherein the seven possible species are: (1) display, (2) light bar, (3) compass, (4) compass/display combination, (5) compass/lightbar combination, (6) display/lightbar combination, and (7) compass/display/lightbar combination), the Examiner states on the record that because the specification does not appear to be discussing any of these species as particularly advantageous over the others, nor any unexpected result stemming from the use of any particular one of these species, then each of these species are being considered obvious variants to each other and thus there will be no species restriction made at this time (and prior art used to reject any one of the particular species may be considered an obvious variant to any other claimed or unclaimed species).  Furthermore, if Applicant’s response includes remarks on the record stating that these identified species are not obvious variants to each other, and/or a future amendment to the claims further elaborates on any particular details of any one or more of these species (thus creating a search burden), a species restriction may be properly made at that time limiting the claims to only one of said species out of the seven possibilities.
Regarding a data storage device found in Claim 1, Paragraph 25 describes this term by saying that it may be a volatile memory random access memory (RAM), or non-volatile data storage device such as a hard disk drive, flash memory or other optical or magnetic storage device.  However, Paragraph 29 then states that the data storage device may be optional and instead be part of the feedback module, which as described above, lacks definitive structure itself.  Furthermore, even in the case that this device is not optional, the specifications use of “may be” indicates that it doesn’t have to be, and further, the use of “or other optical or magnetic storage device” indicates that it might be something else that’s not even listed there.  So again, these claims utilizing this element are rejected below under 35 USC 112(b) for utilizing a term with indefinite structure, due to the possibility of it merely being part of a different element with indefinite structure, and/or due to the possibility of it being an unknown structure other than RAM, a hard disk drive, or flash memory.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform each claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-6, and 8 (and Claims 4, 7, and 9-10 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize at least one term that has been interpreted above as a 35 USC 112(f) term (i.e. a feedback module and/or a data storage device); however, as already stated above per the Claim Interpretation section of this Office action, the specification lacks definitive structure for these terms, thus rendering these claims indefinite.  For purposes of compact prosecution, under broadest reasonable interpretation (BRI), Examiner is interpreting a feedback module as generic computing component/-s and/or software, and a data storage device to be literally anything (as even a tree with initials on it etched in with a knife could be considered a data storage device), to include the possibility of the data storage device being part of the feedback module.  Appropriate corrections are required.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 7 includes the limitation “wherein the second IMU and the GNSS receiver are substantially collocated”; however, the phrase “substantially collocated” is subjective, and the specification fails to define its actual meaning (in fact, there is no mentioning of the “collocation” of these two elements in the specification at all).  From a universal scale, planets in the same solar system might be considered “substantially collocated” even though they are millions of miles away from each other, yet on a smaller scale, other things may only be considered “substantially collocated” if they are much, much closer to each other.  But without a frame of reference, for example, stating that the substantially collocated means that the elements are collocated within the same housing, or the like, there are no definitive boundaries set in place for determining the actual metes and bounds of the protection sought for this claim (and equally, when there would be infringement on this limitation).  As such, it’s use renders this claim indefinite.  For purposes of compact prosecution, under broadest reasonable interpretation (BRI), Examiner is interpreting “substantially collocated” to at least include being within the same system (such as a particular vehicle hosting said system).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being obvious over Bobye (US 2018/0292212, filed 5 Apr 17), in view of Brewer et al. (US 2007/0088477, filed 15 Oct 05 and published 19 Apr 07), herein “Brewer”, further in view of Official Notice.
Regarding Claim 1 (independent), Bobye discloses a system for providing manual guidance of a vehicle (“The INS-based position, velocity and/or attitude produced by the INS subsystem 110 are provided to a navigation and control system 200, which operates in a known manner to produce navigation information that is provided to the user directly or via a map display”, Paragraph 18, “The vehicle navigation and control system then operates in a known manner to utilize the INS-based position, velocity and attitude information to produce updated navigation information which may be provided to a user either directly or via a map display. The navigation information may also be used to control the vehicle, such as, for example, to providing steering corrections”, Paragraph 30), the system comprising:
a first inertial measurement unit (IMU) attached to a road wheel of the vehicle, the first IMU comprising a first three-axis accelerometer and a first three-axis gyroscope (“INS subsystem includes an inertial measurement unit (IMU) that reads data from orthogonally positioned sensors, i.e., accelerometers and gyroscopes, and produces IMU measurements”, Paragraph 3, “the measurements of rotation…of a vehicle, made by one or more INS sensors”, Paragraph 8, “orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements”, Paragraph 16, “one or more IMU gyroscopes that contribute to the measurement of rotation…of the vehicle”, Paragraph 20, “measuring rotation about the X, Y and Z axes”, Paragraph 21, “an IMU 110 with orthogonally positioned accelerometers and gyroscopes 108 and 109”, Paragraph 49; also see discussion pertaining to Brewer below; also note that Office takes Official Notice that accelerometers, like gyroscopes, are indisputably old and well known to be able to take measurements in three axes all orthogonal to each other (i.e. X-axis, Y-axis, Z-axis), so despite Bobye only discussing three axes with regards to gyroscopes, it would be obvious to one of ordinary skill in the art at the time of filing to enable the accelerometers of Bobye to make their measurements in three axes as well);
a second IMU attached to a fixed part of the vehicle displaced from the road wheel, the second IMU comprising a second three-axis accelerometer and a second three-axis gyroscope (“orthogonally positioned sensors, i.e., accelerometers and gyroscopes, and produces IMU measurements”, Paragraph 3, “the measurements of rotation…of a vehicle, made by one or more INS sensors”, Paragraph 8, “orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements”, Paragraph 16, “one or more IMU gyroscopes that contribute to the measurement of rotation…of the vehicle”, Paragraph 20, “measuring rotation about the X, Y and Z axes”, Paragraph 21, “an IMU 110 with orthogonally positioned accelerometers and gyroscopes 108 and 109”, Paragraph 49; also see discussion pertaining to Brewer below; also note that office takes Official Notice that accelerometers, like gyroscopes, are indisputably old and well known to be able to take measurements in three axes all orthogonal to each other (i.e. X-axis, Y-axis, Z-axis), so despite Bobye only discussing three axes with regards to gyroscopes, it would be obvious to one of ordinary skill in the art at the time of filing to enable the accelerometers of Bobye to make their measurements in three axes as well);
a global navigation satellite systems (GNSS) receiver attached to the vehicle and configured to receive GNSS satellite signals and determine a current position of the vehicle based on the GNSS satellite signals (“The GNSS subsystem 102 includes a GNSS receiver 104 that operates in a known manner to process GNSS satellite signals that are received by a GNSS antenna 106 and produce GNSS raw measurements, such as pseudoranges, carrier phases, and Doppler velocities; GNSS position, velocity and time, and position covariance; and, as appropriate, GNSS observables. The GNSS raw measurements, GNSS position, velocity and time, and the position covariance and the GNSS observables are hereinafter referred to collectively as “GNSS measurement information.””, Paragraph 15); and
a feedback module (yaw rate constraint subsystem 120/INS filter 112) coupled to the first IMU, the second IMU, the GNSS receiver (“a GNSS/INS navigation system 100 for use with a driver controlled or driverless/autonomous vehicle (not shown) includes a GNSS subsystem 102 and an INS subsystem 110…The INS subsystem 110 includes an inertial measurement unit (IMU) 118 that reads data from orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements…The INS subsystem 110 further includes a yaw rate constraint subsystem 120 that, as discussed below, operates with the INS filter 112”, Paragraphs 15-17), and the data storage device (the data storage device is inherently present based the below-cited to zero yaw rate update using the dead reckoning mechanization update value from the previous mechanization update interval, per at least Paragraph 40), the feedback module configured to:
determine a current heading of the vehicle (“the INS subsystem 110 uses the GNSS measurement information in an update to the Kalman filter process 114, which provides updated error states to a mechanization process 116 in order to correct for the drift errors of the respective IMU sensors 108 and 109. The mechanization process 116 uses the updated error states and the IMU measurements to determine the INS-based position, velocity and/or attitude over the intervals between the Kalman filter process updates…The INS subsystem filter 112 performs two main processes, the mechanization of the raw gyroscope and accelerometer measurements into a trajectory, that is, a time series of position, velocity and attitude, and the correction of that trajectory with updates estimated by the GNSS/INS integration process, which is the Kalman filter process 114”, Paragraphs 21-22, “the system determines vehicle heading and, in turn, INS-based position, velocity and attitude, with increased accuracy”, Paragraph 51) based on a previously estimated heading of the vehicle and the readings of the second IMU (“the system directs an INS filter to perform a zero yaw rate update at the start of a next mechanization update interval, to correct for the z-axis drift errors of the gyroscopes based on the sensed rotation in the relative yaw measurements over the previous mechanization update interval. The system then sets the z-axis drift errors to zero”, Abstract, “the yaw rate constraint subsystem directs the INS filter to perform a zero yaw rate update using the dead reckoning mechanization update value from the previous mechanization update interval”, Paragraph 40).
Firstly, while Bobye discloses one or more INS sensors, and that an IMU comprises accelerometers and gyroscopes (both plural), Bobye remains silent as to specifically having two or more IMUs, nor that one is attached to a road wheel of the vehicle and another one is attached to a fixed part of the vehicle displaced from the road wheel; however, this is taught by Brewer (“Sensor A could be implemented by using an inertial sensor”, Paragraph 70, “Second sensor B could be implemented by using an inertial sensor”, Paragraph 75, “The angular rate (for example, gyro) sensors could be attached on one or both of arm assembly(s), or on any steering element that rotates directly as a function of vehicular steering action. The gyro axis should be roughly parallel to the axis of rotation of the rotating member to be measured, and can be located anywhere on the rotating member. The steering element angular measurement will be relative to the vehicle chassis supporting the controller and GPS antenna. The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop”, Paragraph 76, “Sensor A-rate gyroscope attached to one steering front wheel of vehicle, sensing plane parallel to ground. Sensor B --rate gyroscope attached to main body of vehicle, mounted in the same plane (or a combination of gyros with outputs combined in such a way to measure the same plane)”, Paragraph 77, “(A4) providing a vehicle having at least one controllable ground wheel and a main body; (A5) providing the sensor A…attached to at least one controllable ground wheel of the vehicle, wherein the sensor A is configured to measure a selected plane parallel to ground; (A6) providing the sensor B…attached to the main body of the vehicle, wherein the sensor B is mounted in the selected plane and is configured to measure the selected plane”, Paragraph 85).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the at least one IMU of Bobye so that there is a first IMU attached to a road wheel of the vehicle and a second IMU attached to a fixed part of the vehicle displaced from the road wheel, as is taught by Brewer, in order to provide precise steering angle assembly measurements relative to the vehicle chassis (“The object of the present invention is to provide a robust, inexpensive and easy way to install steering assembly angle sensor to satisfy the Automatic Guidance System continuous feedback, closed loop control steering angle requirement for front wheel steered and articulated steered (center pivot) vehicles. The current technology utilizes rotary and linear style potentiometers (with associated mechanical linkages as required) affixed between chassis and steering assembly elements resulting in an absolute steering assembly angle measurement relative to the vehicle chassis. The present invention eliminates all linkages and many brackets. The present invention is universal to all types of steered vehicles. Installation time and costs are reduced, while improving sensor robustness and reliability”, Paragraph 9).
Secondly, Bobye generally remains silent to, but Brewer further teaches:
a data storage device for storing a pre-planned path (“the Automatic Guidance System can be implemented by using the Trimble AgGPS Autopilot system. The Trimble AgGPS Autopilot system is a steering assistant that connects to a tractor's hydraulic power steering system and automatically steers the tractor for straight, center pivot, curves or headlands…AgGPS Navigation Controller…AgGPS 170 Field Computer running AgGPS FieldManager software… AgGPS 170 Field Computer running AgGPS FieldManager software can perform a number of operations including record-keeping, field mapping, variable rate management, land leveling, soil sampling, and planting. The AgGPS Parallel Swathing Option and AgGPS Parallel Swathing Option Plus provide farm equipment operators with precision guidance for driving straight rows during field preparation, planting, and product applications”, Paragraph 44);
the feedback module (“as shown in FIG. 7, the controller 170 includes a feedback compensator further comprising a Kaman filter 180. In this embodiment of the present invention, the sensor C 176 is used to provide absolute corrections to the Kaman filter 180 that is configured to use the sensor A 182 and the sensor B 184 readings to provide an estimation of the steering angle 186”, Paragraph 69; which may be considered as modifying the yaw rate constraint subsystem 120/INS filter 112 already disclosed by Bobye) further configured to:
determine a current angle of the road wheel in a yaw axis relative to the vehicle based on a previously estimated angle of the road wheel in the yaw axis relative to the vehicle, readings of the first IMU, and readings of the second IMU (steering angle estimate result 100, “The axis of the front controllable wheel 18 is deviated from the trajectory direction 24 by the steering angle .theta. 28. The Automatic Guidance System (not shown) utilizes the rate of change of the steering angle {dot over (.theta.)} 28 and the rate of change of the yaw angle {dot over (.psi.)} 26 as input signals in its closed loop control system”, Paragraph 45, “The steering element angular measurement will be relative to the vehicle chassis supporting the controller and GPS antenna. The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop”, Paragraph 76; note that the use of “rate change of theta” inherently requires the use of a previously estimated value of theta because you cannot compute a rate change of a single theta value; also see Fig. 4 which clearly shows both Sensor A and Sensor B being utilized for the steering angle estimate result 100);
determine a deviation of the current position of the vehicle from the pre-planned path by comparing the current position of the vehicle to the pre-planned path (“for straight, center pivot, curves or headlands…precision guidance for driving straight rows”, Paragraph 44, “Controllability is the ability to move a system from any given state to any desired state”, Paragraph 62, “The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop…utilized with the Automatic Guidance System…GPS position and time history measurements”, Paragraph 76; note that in this reference the pre-planned path is merely described as maintaining a particular steering angle (such as straight ahead travel) but not necessarily a particular steering angle at a specific position, however, Office takes Official Notice that it is undeniably old and well known in the art to utilize the GPS position of the vehicle as associated with a stored map of where said vehicle is intended to operate (such as a tractor operating on a particular field) in order to associate specific appropriate/planned steering angles to specific locations (such as where a tractor is planned to drive straight, is planned to center pivot, is planned to turn at a particular moderate rate, and/or is planned to turn at a particular high rate such as when making a headland turn), and thus this limitation is considered obvious in view of that old and well known capability combined with the teachings of Brewer that includes the vehicle having both GPS positioning capability as well as many systems already known to have this planning capability as mentioned in Paragraph 44 (i.e. one or more of the Trimble AgGPS Autopilot system, AgGPS Navigation Controller, AgGPS Field Computer, AgGPS FieldManager software, AgGPS Autopilot RTK, DGPS Light-bar Only systems, and/or AgGPS Parallel Swathing Option/Parallel Swathing Option Plus));
determine a current velocity of the vehicle based on readings of the second IMU (“(A2) mounting a second sensor B to the main body to measure a movement rate of the main body…the movement rate of the main body is selected from the group consisting of…linear velocity”, Paragraph 81); and
determine a desired angle of the road wheel in the yaw axis relative to the vehicle based on the current angle of the road wheel in the yaw axis relative to the vehicle, the deviation of the current position of the vehicle from the pre-planned path, the current heading of the vehicle, and the current velocity of the vehicle (“During vehicle operation, signals from one or more of these sensors are used to determine an acceptable yaw rate threshold given the speed of the vehicle, its lateral acceleration, and its steer angle”, Paragraph 7, “the Automatic Guidance System can be implemented by using the Trimble AgGPS Autopilot system. The Trimble AgGPS Autopilot system is a steering assistant that connects to a tractor's hydraulic power steering system and automatically steers the tractor for straight, center pivot, curves or headlands…precision guidance for driving straight rows”, Paragraph 44, “The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop…The basis of the calculation is to establish a true straight-ahead (not turning) heading using GPS and biasing the measured steering assembly angular rate accordingly”, Paragraph 76; also see Official Notice discussion above pertaining to the “deviation” limitation); and
a user interface coupled to the feedback module, the user interface configured to provide visual information relating of the desired angle of the road wheel in the yaw axis or a deviation of the current angle of the road wheel in the yaw axis from the desired angle of the road wheel in the yaw axis, thereby providing visual guidance to an operator of the vehicle for adjusting an angle of a steering wheel so that the vehicle follows the pre-planned path (“During vehicle operation, signals from one or more of these sensors are used to determine an acceptable yaw rate threshold given the speed of the vehicle, its lateral acceleration, and its steer angle”, Paragraph 7, “AgGPS Navigation Controller including a light bar for visual guidance…a light bar that connects directly with the AgGPS receiver and is mounted on the dashboard or ceilings of vehicle cabs”, Paragraph 44; also see Official Notice discussion above pertaining to the “deviation” limitation).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Bobye to include the above teachings of Brewer (and/or Official Notice where applicable) in order to enable the benefits of automatic guidance systems for manually-controlled vehicles that could visually signal to an operator what operations should be done at particular moments in time to best follow a particular path that would have been instead automatically followed if the vehicle were fully autonomous.
Regarding Claim 2, Bobye as modified by Brewer and further modified by Official Notice renders obvious the system of Claim 1, and Brewer further renders obvious a third IMU attached to a steering wheel of the vehicle (“(A7) providing the sensor C configured to estimate an absolute steering angle of the vehicle based on the vehicle kinematics model; and (A8) using a feedback compensator to estimate and to compensate the integrator offset and the drift rate based on estimation of the absolute steering angle performed in the step (A7)”, Paragraph 17, “(A9) providing a vehicle having a main body and a rotatable vehicle arm…(A12) providing the sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position”, Paragraph 21, “the system includes a vehicle having a main body and a rotatable vehicle arm…(A10) a sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position…is at its nominal center position”, Paragraphs 30-31, “The angular rate (for example, gyro) sensors could be attached on one or both of arm assembly(s), or on any steering element that rotates directly as a function of vehicular steering action…The basis of the calculation is to establish a true straight-ahead (not turning) heading”, Paragraph 76; wherein in this case sensor C being another IMU instead of merely a contact switch and sensor C’s location on a steering wheel (instead of a driven wheel as per sensor A) is an obvious variant over the teachings of Brewer because: (a) Brewer is concerned with estimating the relative position between any two parts of the vehicle system that may rotate relative to each other directly as a function of steering action, which would certainly include the steering wheel and the frame of the vehicle, (b) sensor C in Brewer is specifically meant for estimating an absolute steering angle of the vehicle, which a steering wheel is one of only a finite number of obvious-to-try rotating and directly related to steering action vehicle parts of the vehicle that would be useable for this purpose, (c) a steering wheel’s nominal position would logically be when the steering wheel is at a center position associated with a driver-intention of a zero degree turning angle, such as when sensor C is used to “establish a true straight-ahead (not turning) heading”, and (d) the use of another IMU for sensor C is considered equivalent to the disclosed contact switch because they would both serve the same exact purpose and the reasons for using IMUs for both sensor A and sensor B already provide a motivation for why to use it as sensor C as well), the third IMU comprising a third three-axis accelerometer and a third three-axis gyroscope (see previously made citations/discussions pertaining to the first and second IMUs as per the above rejection of independent Claim 1, which will not be repeated for the sake of brevity);
wherein the feedback module is coupled to the third IMU (“as shown in FIG. 7, the controller 170 includes a feedback compensator further comprising a Kaman filter 180. In this embodiment of the present invention, the sensor C 176 is used to provide absolute corrections to the Kaman filter 180 that is configured to use the sensor A 182 and the sensor B 184 readings to provide an estimation of the steering angle 186”, Paragraph 69; which may be considered as modifying the yaw rate constraint subsystem 120/INS filter 112 already disclosed by Bobye) and further configured to:
determine a current angle of the steering wheel relative to the vehicle based on a previously estimated angle of the steering wheel relative to the vehicle, readings of the third IMU, and the readings of the second IMU (“(A7) providing the sensor C configured to estimate an absolute steering angle of the vehicle based on the vehicle kinematics model; and (A8) using a feedback compensator to estimate and to compensate the integrator offset and the drift rate based on estimation of the absolute steering angle performed in the step (A7)”, Paragraph 17, “(A9) providing a vehicle having a main body and a rotatable vehicle arm…(A12) providing the sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position”, Paragraph 21, “the system includes a vehicle having a main body and a rotatable vehicle arm…(A10) a sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position…is at its nominal center position”, Paragraphs 30-31, “The angular rate (for example, gyro) sensors could be attached on one or both of arm assembly(s), or on any steering element that rotates directly as a function of vehicular steering action…The basis of the calculation is to establish a true straight-ahead (not turning) heading”, Paragraph 76; also see obviousness discussion above pertaining to the third IMU limitation); and
determine a desired angle of the steering wheel relative to the vehicle based on the desired angle of the road wheel, and the current angle of the road wheel; and wherein the visual information provided by the user interface indicates the desired angle of the steering wheel or a deviation of the current angle of the steering wheel from the desired angle of the steering wheel (“During vehicle operation, signals from one or more of these sensors are used to determine an acceptable yaw rate threshold given the speed of the vehicle, its lateral acceleration, and its steer angle”, Paragraph 7, “AgGPS Navigation Controller including a light bar for visual guidance…a light bar that connects directly with the AgGPS receiver and is mounted on the dashboard or ceilings of vehicle cabs”, Paragraph 44; note that when a vehicle is not being autonomously controlled and thus an operator is meant to control steering, a light bar such as the one disclosed by Brewer would operate identically whether it was indicating the desired angle of the steering wheel or the desired angle of the road wheels since the steering wheel’s rotation to a current angle from a previous angle is directly positively correlated with the road wheel’s rotation angle to a current angle from a previous angle; also see obviousness discussion above pertaining to the third IMU limitation; and also see Official Notice discussion above pertaining to the “deviation” limitation of independent Claim 1).
Regarding Claim 4, Bobye as modified by Brewer and further modified by Official Notice renders obvious the system of Claim 1, and Official Notice further renders obvious: wherein the feedback module is coupled to the first IMU, the second IMU, and the GNSS receiver (“as shown in FIG. 7, the controller 170 includes a feedback compensator further comprising a Kaman filter 180. In this embodiment of the present invention, the sensor C 176 is used to provide absolute corrections to the Kaman filter 180 that is configured to use the sensor A 182 and the sensor B 184 readings to provide an estimation of the steering angle 186”, Paragraph 69; which may be considered as modifying the yaw rate constraint subsystem 120/INS filter 112 already disclosed by Bobye) via wireless communication (Office takes further Official Notice that communication between electronic components can only either be via wired or wireless communication, and it is undeniably old and well known in the art that wireless communication is one of these two obvious-to-try options that is actually only a matter of design choice since both options have already long-established pros and cons for use in certain communication environments (for example, it may be ideal to use wireless communication when it is difficult or unfeasible to link each of these components via wires)).
Regarding Claim 6, Bobye as modified by Brewer and further modified by Official Notice renders obvious the system of Claim 1, and Bobye in combination with Brewer further renders obvious: wherein the feedback module (“as shown in FIG. 7, the controller 170 includes a feedback compensator further comprising a Kaman filter 180. In this embodiment of the present invention, the sensor C 176 is used to provide absolute corrections to the Kaman filter 180 that is configured to use the sensor A 182 and the sensor B 184 readings to provide an estimation of the steering angle 186”, Paragraph 69; which may be considered as modifying the yaw rate constraint subsystem 120/INS filter 112 already disclosed by Bobye) is configured to determine the current velocity of the vehicle based on readings of the second three-axis accelerometer of the second IMU (“(A2) mounting a second sensor B to the main body to measure a movement rate of the main body…the movement rate of the main body is selected from the group consisting of…linear velocity”, Paragraph 81 of Brewer).
Regarding Claim 7, Bobye as modified by Brewer and further modified by Official Notice renders obvious the system of Claim 1, and Bobye in combination with Brewer further renders obvious: wherein the second IMU and the GNSS receiver are substantially collocated (see Fig. 1 of Bobye wherein the IMU 118 is collocated with GNSS receiver 104 within GNSS/INS navigation system 100, given the modification to Bobye with Brewer that effectively changes IMU 118 into a plurality of sensors A, B, and potentially C as per the previously described modifications).
Regarding Claims 8-10, Bobye as modified by Brewer and further modified by Official Notice renders obvious the system of Claim 1, and Brewer further renders obvious: wherein the feedback module and the user interface reside in a portable electronic device (per Claim 8) /  wherein the portable electronic device comprises a smart phone (per Claim 9, dependent upon Claim 8) / wherein the user interface comprises a plurality of light-emitting diodes (LEDs), and wherein one of the plurality of LEDs is lit to indicate the desired angle of the steering wheel or the deviation of the current angle of the steering wheel from the desired angle of the steering wheel (per Claim 10) (“AgGPS Navigation Controller including a light bar for visual guidance…a light bar that connects directly with the AgGPS receiver and is mounted on the dashboard or ceilings of vehicle cabs”, Paragraph 44 of Brewer; Office takes Official Notice that it is indisputably old and well known in the art for light bars such as the AgGPS Navigation Controller to comprise a plurality of LEDs that are lit according to the desired angle of the steering/road wheel or the deviation of the current angle of the steering/road wheel from the desired angle of the steering/road wheel, to aid in manual operation of the steering of a vehicle; secondly, that a light bar may be considered a portable electronic device; and thirdly, that providing driver feedback via a smart phone speaker and/or display (or any other user interface) is merely an obvious variant to providing said feedback by means of a light bar (see above Claim Interpretation section for further details); as such, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized any particular type of user interface (to include a smart phone or a light bar, among other obvious options) to be the means for providing the desired angle of the steering/road wheel or the deviation of the current angle of the steering/road wheel from the desired angle of the steering/road wheel, as it is merely a matter of obvious design choice as to how to notify an operator of this helpful information).
Claims 3, 5, and 11-14 are rejected under 35 U.S.C. 103 as being obvious over Bobye, in view of Brewer, further in view of Official Notice, and further in view of Ford et al. (US 2005/0060093, filed 2 Sep 04 and published 17 Mar 05), herein “Ford”.
Regarding Claim 11 (independent), Bobye discloses a method of providing manual guidance to an operator of a vehicle (“The INS-based position, velocity and/or attitude produced by the INS subsystem 110 are provided to a navigation and control system 200, which operates in a known manner to produce navigation information that is provided to the user directly or via a map display”, Paragraph 18, “The vehicle navigation and control system then operates in a known manner to utilize the INS-based position, velocity and attitude information to produce updated navigation information which may be provided to a user either directly or via a map display. The navigation information may also be used to control the vehicle, such as, for example, to providing steering corrections”, Paragraph 30), the method comprising:
tracking a gravity vector (see discussion pertaining to Ford below) using a first three-axis accelerometer (“INS subsystem includes an inertial measurement unit (IMU) that reads data from orthogonally positioned sensors, i.e., accelerometers and gyroscopes, and produces IMU measurements”, Paragraph 3, “the measurements of rotation…of a vehicle, made by one or more INS sensors”, Paragraph 8, “orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements”, Paragraph 16, “one or more IMU gyroscopes that contribute to the measurement of rotation…of the vehicle”, Paragraph 20, “measuring rotation about the X, Y and Z axes”, Paragraph 21, “an IMU 110 with orthogonally positioned accelerometers and gyroscopes 108 and 109”, Paragraph 49; also see discussion pertaining to Ford below) attached to a road wheel of the vehicle (see discussion pertaining to Brewer below);
measuring a rate of rotation of the road wheel in each of a roll axis, a pitch axis, and a yaw axis using a first three-axis gyroscope attached to the road wheel (“orthogonally positioned sensors, i.e., accelerometers and gyroscopes, and produces IMU measurements”, Paragraph 3, “the measurements of rotation…of a vehicle, made by one or more INS sensors”, Paragraph 8, “orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements”, Paragraph 16, “one or more IMU gyroscopes that contribute to the measurement of rotation…of the vehicle”, Paragraph 20, “the gyroscopes measuring rotation about the X, Y and Z axes”, Paragraph 21, “an IMU 110 with orthogonally positioned accelerometers and gyroscopes 108 and 109”, Paragraph 49; also see discussion pertaining to Brewer below) according to the gravity vector (see discussion pertaining to Ford below);
measuring a rate of rotation of the vehicle in each of the roll axis, the pitch axis, and the yaw axis using a second three-axis gyroscope attached to a fixed part of the vehicle displaced from the road wheel (“orthogonally positioned sensors, i.e., accelerometers and gyroscopes, and produces IMU measurements”, Paragraph 3, “the measurements of rotation…of a vehicle, made by one or more INS sensors”, Paragraph 8, “orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements”, Paragraph 16, “one or more IMU gyroscopes that contribute to the measurement of rotation…of the vehicle”, Paragraph 20, “the gyroscopes measuring rotation about the X, Y and Z axes”, Paragraph 21, “an IMU 110 with orthogonally positioned accelerometers and gyroscopes 108 and 109”, Paragraph 49; also see discussion pertaining to Brewer below);
determining a current heading of the vehicle (“the INS subsystem 110 uses the GNSS measurement information in an update to the Kalman filter process 114, which provides updated error states to a mechanization process 116 in order to correct for the drift errors of the respective IMU sensors 108 and 109. The mechanization process 116 uses the updated error states and the IMU measurements to determine the INS-based position, velocity and/or attitude over the intervals between the Kalman filter process updates…The INS subsystem filter 112 performs two main processes, the mechanization of the raw gyroscope and accelerometer measurements into a trajectory, that is, a time series of position, velocity and attitude, and the correction of that trajectory with updates estimated by the GNSS/INS integration process, which is the Kalman filter process 114”, Paragraphs 21-22, “the system determines vehicle heading and, in turn, INS-based position, velocity and attitude, with increased accuracy”, Paragraph 51) based on a previously estimated heading of the vehicle and the rate of rotation of the vehicle in the yaw axis (“the system directs an INS filter to perform a zero yaw rate update at the start of a next mechanization update interval, to correct for the z-axis drift errors of the gyroscopes based on the sensed rotation in the relative yaw measurements over the previous mechanization update interval. The system then sets the z-axis drift errors to zero”, Abstract, “the yaw rate constraint subsystem directs the INS filter to perform a zero yaw rate update using the dead reckoning mechanization update value from the previous mechanization update interval”, Paragraph 40); and
determining a current position of the vehicle using a global navigation satellite systems (GNSS) receiver attached to the vehicle (“The GNSS subsystem 102 includes a GNSS receiver 104 that operates in a known manner to process GNSS satellite signals that are received by a GNSS antenna 106 and produce GNSS raw measurements, such as pseudoranges, carrier phases, and Doppler velocities; GNSS position, velocity and time, and position covariance; and, as appropriate, GNSS observables. The GNSS raw measurements, GNSS position, velocity and time, and the position covariance and the GNSS observables are hereinafter referred to collectively as “GNSS measurement information.””, Paragraph 15);
Firstly, while Bobye discloses one or more INS sensors, and that an IMU comprises accelerometers and gyroscopes (both plural), Bobye remains silent as to (a) specifically having two or more IMUs, nor that one is attached to a road wheel of the vehicle and another one is attached to a fixed part of the vehicle displaced from the road wheel, and (b) that at least a first accelerometer in the one or more IMUs is a first three-axis accelerometer that tracks a gravity vector; however, (a) is taught by Brewer (“Sensor A could be implemented by using an inertial sensor”, Paragraph 70, “Second sensor B could be implemented by using an inertial sensor”, Paragraph 75, “The angular rate (for example, gyro) sensors could be attached on one or both of arm assembly(s), or on any steering element that rotates directly as a function of vehicular steering action. The gyro axis should be roughly parallel to the axis of rotation of the rotating member to be measured, and can be located anywhere on the rotating member. The steering element angular measurement will be relative to the vehicle chassis supporting the controller and GPS antenna. The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop”, Paragraph 76, “Sensor A-rate gyroscope attached to one steering front wheel of vehicle, sensing plane parallel to ground. Sensor B --rate gyroscope attached to main body of vehicle, mounted in the same plane (or a combination of gyros with outputs combined in such a way to measure the same plane)”, Paragraph 77, “(A4) providing a vehicle having at least one controllable ground wheel and a main body; (A5) providing the sensor A…attached to at least one controllable ground wheel of the vehicle, wherein the sensor A is configured to measure a selected plane parallel to ground; (A6) providing the sensor B…attached to the main body of the vehicle, wherein the sensor B is mounted in the selected plane and is configured to measure the selected plane”, Paragraph 85), and (b) is taught by Ford (“The system must set the orientation of the y-axis of the body frame such that the y-axis is not close in alignment to the z-axis (i.e., the gravity vector) of the local level frame…To set the orientation of the reference frame such that the y-axis does not align with the gravity vector, the INS sub-system 12 compares the measurements from the various accelerometers, which are nominally assigned to x, y and z axes, to determine which measurement is largest in magnitude. The INS sub-system then re-assigns or maps the x, y and z axes among the accelerometers and gyroscopes such that the z-axis has the largest positive acceleration magnitude, that is, such that the z-axis points up. The INS sub-system will then properly estimate the initial attitude, regardless of how the receiver is oriented”, Paragraphs 31-32).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the at least one IMU of Bobye so that (a) there is a first IMU attached to a road wheel of the vehicle and a second IMU attached to a fixed part of the vehicle displaced from the road wheel, as is taught by Brewer, in order to provide precise steering angle assembly measurements relative to the vehicle chassis (“The object of the present invention is to provide a robust, inexpensive and easy way to install steering assembly angle sensor to satisfy the Automatic Guidance System continuous feedback, closed loop control steering angle requirement for front wheel steered and articulated steered (center pivot) vehicles. The current technology utilizes rotary and linear style potentiometers (with associated mechanical linkages as required) affixed between chassis and steering assembly elements resulting in an absolute steering assembly angle measurement relative to the vehicle chassis. The present invention eliminates all linkages and many brackets. The present invention is universal to all types of steered vehicles. Installation time and costs are reduced, while improving sensor robustness and reliability”, Paragraph 9), and (b) that at least a first accelerometer in the one or more IMUs is a first three-axis accelerometer that tracks a gravity vector, as is taught by Ford, in order to ensure the associated rotation matrix relating the body frame to the local level frame can be properly populated (“Otherwise, the associated rotation matrix relating the body frame to the local level frame cannot be properly populated because meaningful pitch, roll and heading values cannot be determined”, Paragraph 31).
Secondly, Bobye generally remains silent to, but Brewer further teaches:
determining a current angle of the road wheel relative to the vehicle based on a previously estimated angle of the road wheel relative to the vehicle, the rate of rotation of the road wheel in each of the roll axis, the pitch axis, and the yaw axis, and the rate of rotation of the vehicle in each of the roll axis, the pitch axis, and the yaw axis (steering angle estimate result 100, “The axis of the front controllable wheel 18 is deviated from the trajectory direction 24 by the steering angle .theta. 28. The Automatic Guidance System (not shown) utilizes the rate of change of the steering angle {dot over (.theta.)} 28 and the rate of change of the yaw angle {dot over (.psi.)} 26 as input signals in its closed loop control system”, Paragraph 45, “The steering element angular measurement will be relative to the vehicle chassis supporting the controller and GPS antenna. The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop”, Paragraph 76; note that the use of “rate change of theta” inherently requires the use of a previously estimated value of theta because you cannot compute a rate change of a single theta value; also see Fig. 4 which clearly shows both Sensor A and Sensor B being utilized for the steering angle estimate result 100);
determining a deviation of the current position of the vehicle from a pre-planned path (“the Automatic Guidance System can be implemented by using the Trimble AgGPS Autopilot system. The Trimble AgGPS Autopilot system is a steering assistant that connects to a tractor's hydraulic power steering system and automatically steers the tractor for straight, center pivot, curves or headlands…AgGPS Navigation Controller…AgGPS 170 Field Computer running AgGPS FieldManager software… AgGPS 170 Field Computer running AgGPS FieldManager software can perform a number of operations including record-keeping, field mapping, variable rate management, land leveling, soil sampling, and planting. The AgGPS Parallel Swathing Option and AgGPS Parallel Swathing Option Plus provide farm equipment operators with precision guidance for driving straight rows during field preparation, planting, and product applications”, Paragraph 44) by comparing the current position of the vehicle to the pre-planned path (“for straight, center pivot, curves or headlands…precision guidance for driving straight rows”, Paragraph 44, “Controllability is the ability to move a system from any given state to any desired state”, Paragraph 62, “The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop…utilized with the Automatic Guidance System…GPS position and time history measurements”, Paragraph 76; note that in this reference the pre-planned path is merely described as maintaining a particular steering angle (such as straight ahead travel) but not necessarily a particular steering angle at a specific position, however, Office takes Official Notice that it is undeniably old and well known in the art to utilize the GPS position of the vehicle as associated with a stored map of where said vehicle is intended to operate (such as a tractor operating on a particular field) in order to associate specific appropriate/planned steering angles to specific locations (such as where a tractor is planned to drive straight, is planned to center pivot, is planned to turn at a particular moderate rate, and/or is planned to turn at a particular high rate such as when making a headland turn), and thus this limitation is considered obvious in view of that old and well known capability combined with the teachings of Brewer that includes the vehicle having both GPS positioning capability as well as many systems already known to have this planning capability as mentioned in Paragraph 44 (i.e. one or more of the Trimble AgGPS Autopilot system, AgGPS Navigation Controller, AgGPS Field Computer, AgGPS FieldManager software, AgGPS Autopilot RTK, DGPS Light-bar Only systems, and/or AgGPS Parallel Swathing Option/Parallel Swathing Option Plus));
determining a current velocity of the vehicle using a second three-axis accelerometer attached to the vehicle (“(A2) mounting a second sensor B to the main body to measure a movement rate of the main body…the movement rate of the main body is selected from the group consisting of…linear velocity”, Paragraph 81);
determining a desired angle of the road wheel relative to the vehicle based on the deviation of the current position of the vehicle from the pre-planned path, the current angle of the road wheel relative to the vehicle, the current heading of the vehicle, and the current velocity of the vehicle (“During vehicle operation, signals from one or more of these sensors are used to determine an acceptable yaw rate threshold given the speed of the vehicle, its lateral acceleration, and its steer angle”, Paragraph 7, “the Automatic Guidance System can be implemented by using the Trimble AgGPS Autopilot system. The Trimble AgGPS Autopilot system is a steering assistant that connects to a tractor's hydraulic power steering system and automatically steers the tractor for straight, center pivot, curves or headlands…precision guidance for driving straight rows”, Paragraph 44, “The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop…The basis of the calculation is to establish a true straight-ahead (not turning) heading using GPS and biasing the measured steering assembly angular rate accordingly”, Paragraph 76; also see Official Notice discussion above pertaining to the “deviation” limitation); and
providing visual information on a user interface, the visual information indicating the desired angle of the road wheel or a deviation of the current angle of the road wheel from the desired angle of the road wheel, thereby providing visual guidance to the operator of the vehicle for adjusting an angle of a steering wheel so that the vehicle follows the pre-planned path (“During vehicle operation, signals from one or more of these sensors are used to determine an acceptable yaw rate threshold given the speed of the vehicle, its lateral acceleration, and its steer angle”, Paragraph 7, “AgGPS Navigation Controller including a light bar for visual guidance…a light bar that connects directly with the AgGPS receiver and is mounted on the dashboard or ceilings of vehicle cabs”, Paragraph 44; also see Official Notice discussion above pertaining to the “deviation” limitation).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Bobye to include the above teachings of Brewer (and/or Official Notice where applicable) in order to enable the benefits of automatic guidance systems for manually-controlled vehicles that could visually signal to an operator what operations should be done at particular moments in time to best follow a particular path that would have been instead automatically followed if the vehicle were fully autonomous.
Regarding Claim 3, Bobye as modified by Brewer and further modified by Official Notice renders obvious the system of Claim 1, and Brewer in combination with Ford further renders obvious:
wherein the feedback module is configured to determine the current angle of the road wheel in the yaw axis relative to the vehicle (“as shown in FIG. 7, the controller 170 includes a feedback compensator further comprising a Kaman filter 180. In this embodiment of the present invention, the sensor C 176 is used to provide absolute corrections to the Kaman filter 180 that is configured to use the sensor A 182 and the sensor B 184 readings to provide an estimation of the steering angle 186”, Paragraph 69 of Brewer; which may be considered as modifying the yaw rate constraint subsystem 120/INS filter 112 already disclosed by Bobye) by:
determining a gravity vector based on readings of the first three-axis accelerometer of the first IMU (“The system must set the orientation of the y-axis of the body frame such that the y-axis is not close in alignment to the z-axis (i.e., the gravity vector) of the local level frame…Otherwise, the associated rotation matrix relating the body frame to the local level frame cannot be properly populated because meaningful pitch, roll and heading values cannot be determined…To set the orientation of the reference frame such that the y-axis does not align with the gravity vector, the INS sub-system 12 compares the measurements from the various accelerometers, which are nominally assigned to x, y and z axes, to determine which measurement is largest in magnitude. The INS sub-system then re-assigns or maps the x, y and z axes among the accelerometers and gyroscopes such that the z-axis has the largest positive acceleration magnitude, that is, such that the z-axis points up. The INS sub-system will then properly estimate the initial attitude, regardless of how the receiver is oriented”, Paragraphs 31-32 of Ford);
determining a rate of rotation of the road wheel in each of a roll axis, a pitch axis, and the yaw axis based on the gravity vector and readings of the first three-axis gyroscope of the first IMU (“(A1) mounting a first sensor A to at least one sub assembly to measure a movement rate of the sub assembly”, Paragraph 13 of Brewer, “Sensor A could be implemented by using an inertial sensor, or gyro sensor”, Paragraph 70 of Brewer, “the movement rate of the sub assembly is selected from the group consisting of:…angular velocity”, Paragraph 81 of Brewer, “(A5) providing the sensor A…attached to at least one controllable ground wheel of the vehicle, wherein the sensor A is configured to measure a selected plane parallel to ground”, Paragraph 85 of Brewer; also see discussion above pertaining to Ford’s gravity vector);
determining a rate of rotation of the vehicle in each of the roll axis, the pitch axis, and the yaw axis, based on readings of the second three-axis gyroscope of the second IMU (“(A2) mounting a second sensor B to the main body to measure a movement rate of the main body”, Paragraph 13 of Brewer, “Second sensor B could be implemented by using an inertial sensor…to measure the movement rate of the main body”, Paragraph 75 of Brewer, “the movement rate of the main body is selected from the group consisting of:…angular velocity”, Paragraph 81 of Brewer, “(A6) providing the sensor B…attached to the main body of the vehicle, wherein the sensor B is mounted in the selected plane and is configured to measure the selected plane”, Paragraph 85 of Brewer);
determining a rate of rotation of the road wheel relative to the vehicle based on the rate of rotation of the road wheel in each of the roll axis, the pitch axis, and the yaw axis, and the rate of rotation of the vehicle in each of the roll axis, the pitch axis, and the yaw axis (“a method and an apparatus for precise estimation of relative angular coordinates between at least two parts of a vehicle, including a main body and at least one ground controllable wheel”, Paragraph 10 of Brewer, “(B) measuring a set of relevant coordinates for each relevant part of the system; and (C) processing each measurement result performed in the step (B) to estimate the relative coordinates between at least two the parts of the system. In this embodiment of the present invention, the relative coordinates are selected from the group consisting of: …relative angle coordinates; relative angular rate coordinates; and relative angular acceleration coordinates”, Paragraph 12 of Brewer, “a means (B1) configured to estimate a difference between the measurement results obtained by the sensor A and the sensor B; a means (B2) configured to integrate over time the difference estimate obtained by the means (B1) to estimate the relative motion between the main body and at least one sub assembly”, Paragraph 25 of Brewer); and
determining the current angle of the road wheel in the yaw axis relative to the vehicle based on the previously estimated angle of the road wheel in the yaw axis relative to the vehicle and the rate of rotation of the road wheel relative to the vehicle (steering angle estimate result 100 of Brewer, “The axis of the front controllable wheel 18 is deviated from the trajectory direction 24 by the steering angle .theta. 28. The Automatic Guidance System (not shown) utilizes the rate of change of the steering angle {dot over (.theta.)} 28 and the rate of change of the yaw angle {dot over (.psi.)} 26 as input signals in its closed loop control system”, Paragraph 45 of Brewer, “The steering element angular measurement will be relative to the vehicle chassis supporting the controller and GPS antenna. The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop”, Paragraph 76 of Brewer; note that the use of “rate change of theta” inherently requires the use of a previously estimated value of theta because you cannot compute a rate change of a single theta value; also see Fig. 4 which clearly shows both Sensor A and Sensor B being utilized for the steering angle estimate result 100).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system of Bobye so that (a) at least a first accelerometer in the one or more IMUs is a first three-axis accelerometer that tracks a gravity vector, as is taught by Ford, in order to ensure the associated rotation matrix relating the body frame to the local level frame can be properly populated (“Otherwise, the associated rotation matrix relating the body frame to the local level frame cannot be properly populated because meaningful pitch, roll and heading values cannot be determined”, Paragraph 31), and (b) the additional teachings of Brewer can be incorporated into the system of Bobye so that each IMU sensor determines their own local IMU motion measurements individually prior to utilizing them together to calculate relative motion measurements in order to accurately acquire the actual steering rate of interest, which is the key to continuous feedback in the control loop (“The steering element angular measurement will be relative to the vehicle chassis supporting the controller and GPS antenna. The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop”, Paragraph 76).
Regarding Claim 5, Bobye as modified by Brewer and further modified by Official Notice renders obvious the system of Claim 1, and Bobye in combination with both Brewer and Ford further renders obvious:
wherein the feedback module (“as shown in FIG. 7, the controller 170 includes a feedback compensator further comprising a Kaman filter 180. In this embodiment of the present invention, the sensor C 176 is used to provide absolute corrections to the Kaman filter 180 that is configured to use the sensor A 182 and the sensor B 184 readings to provide an estimation of the steering angle 186”, Paragraph 69 of Brewer; which may be considered as modifying the yaw rate constraint subsystem 120/INS filter 112 already disclosed by Bobye) is configured to determine the current heading of the vehicle by:
determining a gravity vector based on readings of the second three-axis accelerometer of the second IMU (“The system must set the orientation of the y-axis of the body frame such that the y-axis is not close in alignment to the z-axis (i.e., the gravity vector) of the local level frame…Otherwise, the associated rotation matrix relating the body frame to the local level frame cannot be properly populated because meaningful pitch, roll and heading values cannot be determined…To set the orientation of the reference frame such that the y-axis does not align with the gravity vector, the INS sub-system 12 compares the measurements from the various accelerometers, which are nominally assigned to x, y and z axes, to determine which measurement is largest in magnitude. The INS sub-system then re-assigns or maps the x, y and z axes among the accelerometers and gyroscopes such that the z-axis has the largest positive acceleration magnitude, that is, such that the z-axis points up. The INS sub-system will then properly estimate the initial attitude, regardless of how the receiver is oriented”, Paragraphs 31-32 of Ford);
determining a rate of rotation of the vehicle in a yaw axis based on readings of the second three-axis gyroscope of the second IMU (“(A2) mounting a second sensor B to the main body to measure a movement rate of the main body”, Paragraph 13 of Brewer, “Second sensor B could be implemented by using an inertial sensor…to measure the movement rate of the main body”, Paragraph 75 of Brewer, “the movement rate of the main body is selected from the group consisting of:…angular velocity”, Paragraph 81 of Brewer, “(A6) providing the sensor B…attached to the main body of the vehicle, wherein the sensor B is mounted in the selected plane and is configured to measure the selected plane”, Paragraph 85 of Brewer; also see discussion above pertaining to Ford’s gravity vector); and
determining the current heading of the vehicle (“the INS subsystem 110 uses the GNSS measurement information in an update to the Kalman filter process 114, which provides updated error states to a mechanization process 116 in order to correct for the drift errors of the respective IMU sensors 108 and 109. The mechanization process 116 uses the updated error states and the IMU measurements to determine the INS-based position, velocity and/or attitude over the intervals between the Kalman filter process updates…The INS subsystem filter 112 performs two main processes, the mechanization of the raw gyroscope and accelerometer measurements into a trajectory, that is, a time series of position, velocity and attitude, and the correction of that trajectory with updates estimated by the GNSS/INS integration process, which is the Kalman filter process 114”, Paragraphs 21-22 of Bobye, “the system determines vehicle heading and, in turn, INS-based position, velocity and attitude, with increased accuracy”, Paragraph 51 of Bobye) based on a previously estimated heading of the vehicle and the rate of rotation of the vehicle in the yaw axis (“the system directs an INS filter to perform a zero yaw rate update at the start of a next mechanization update interval, to correct for the z-axis drift errors of the gyroscopes based on the sensed rotation in the relative yaw measurements over the previous mechanization update interval. The system then sets the z-axis drift errors to zero”, Abstract, “the yaw rate constraint subsystem directs the INS filter to perform a zero yaw rate update using the dead reckoning mechanization update value from the previous mechanization update interval”, Paragraph 40 of Bobye).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system of Bobye so that (a) at least a second accelerometer in the one or more IMUs is a second three-axis accelerometer that tracks a gravity vector, as is taught by Ford, in order to ensure the associated rotation matrix relating the body frame to the local level frame can be properly populated (“Otherwise, the associated rotation matrix relating the body frame to the local level frame cannot be properly populated because meaningful pitch, roll and heading values cannot be determined”, Paragraph 31), and (b) the additional teachings of Brewer can be incorporated into the system of Bobye so that each IMU sensor determines their own local IMU motion measurements individually prior to utilizing them together to calculate relative motion measurements in order to accurately acquire the actual steering rate of interest, which is the key to continuous feedback in the control loop (“The steering element angular measurement will be relative to the vehicle chassis supporting the controller and GPS antenna. The difference between the chassis and steering assembly values is the actual steering rate of interest. In the Automatic Guidance System system, the steering sensor is the key to continuous feedback element in the control loop”, Paragraph 76).
Regarding Claims 12-13, Bobye as modified by Brewer, further modified by Official Notice, and further modified by Ford renders obvious the method of Claim 11, and Brewer in combination with Official Notice further renders obvious: wherein the user interface comprises a plurality of light-emitting diodes (LEDs), and wherein providing the visual information comprises: causing one of the plurality of LEDs to be lit according to the desired angle of the road wheel or the deviation of the current angle of the road wheel from the desired angle of the road wheel (per Claim 12) / wherein the plurality of LEDs is arranged as a linear array or along a perimeter of the steering wheel (per Claim 13, dependent upon Claim 12) (“AgGPS Navigation Controller including a light bar for visual guidance…a light bar that connects directly with the AgGPS receiver and is mounted on the dashboard or ceilings of vehicle cabs”, Paragraph 44 of Brewer; Office takes Official Notice that it is indisputably old and well known in the art for light bars such as the AgGPS Navigation Controller to comprise a plurality of LEDs arranged in a linear array or along a perimeter of a steering wheel to be lit according to the desired angle of the road/steering wheel or the deviation of the current angle of the road/steering wheel from the desired angle of the road/steering wheel, to aid in manual operation of the steering of a vehicle).
Regarding Claim 14, Bobye as modified by Brewer, further modified by Official Notice, and further modified by Ford renders obvious the method of Claim 11, and Brewer further renders obvious the method further comprising:
measuring a rate of rotation of the steering wheel of the vehicle in each of the roll axis, the pitch axis, and the yaw axis using a third three-axis gyroscope attached to the steering wheel (“(A7) providing the sensor C configured to estimate an absolute steering angle of the vehicle based on the vehicle kinematics model; and (A8) using a feedback compensator to estimate and to compensate the integrator offset and the drift rate based on estimation of the absolute steering angle performed in the step (A7)”, Paragraph 17, “(A9) providing a vehicle having a main body and a rotatable vehicle arm…(A12) providing the sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position”, Paragraph 21, “the system includes a vehicle having a main body and a rotatable vehicle arm…(A10) a sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position…is at its nominal center position”, Paragraphs 30-31, “The angular rate (for example, gyro) sensors could be attached on one or both of arm assembly(s), or on any steering element that rotates directly as a function of vehicular steering action…The basis of the calculation is to establish a true straight-ahead (not turning) heading”, Paragraph 76; wherein in this case sensor C being another IMU instead of merely a contact switch and sensor C’s location on a steering wheel (instead of a driven wheel as per sensor A) is an obvious variant over the teachings of Brewer because: (a) Brewer is concerned with estimating the relative position between any two parts of the vehicle system that may rotate relative to each other directly as a function of steering action, which would certainly include the steering wheel and the frame of the vehicle, (b) sensor C in Brewer is specifically meant for estimating an absolute steering angle of the vehicle, which a steering wheel is one of only a finite number of obvious-to-try rotating and directly related to steering action vehicle parts of the vehicle that would be useable for this purpose, (c) a steering wheel’s nominal position would logically be when the steering wheel is at a center position associated with a driver-intention of a zero degree turning angle, such as when sensor C is used to “establish a true straight-ahead (not turning) heading”, and (d) the use of another IMU for sensor C is considered equivalent to the disclosed contact switch because they would both serve the same exact purpose and the reasons for using IMUs for both sensor A and sensor B already provide a motivation for why to use it as sensor C as well; also see previously made citations/discussions pertaining to the first and second IMUs (and why they may comprise at least three-axis gyroscopes) as per the above rejection of independent Claim 11, which will not be repeated for the sake of brevity) according to the gravity vector (see discussion pertaining to Ford above as pertaining to the rejection of independent Claim 11, which will not be repeated here for the sake of brevity); and
determining a current angle of the steering wheel in the yaw axis relative to the vehicle based on a previously estimated angle of the steering wheel in the yaw axis relative to the vehicle, and the rate of rotation of the steering wheel in the yaw axis (“(A7) providing the sensor C configured to estimate an absolute steering angle of the vehicle based on the vehicle kinematics model; and (A8) using a feedback compensator to estimate and to compensate the integrator offset and the drift rate based on estimation of the absolute steering angle performed in the step (A7)”, Paragraph 17, “(A9) providing a vehicle having a main body and a rotatable vehicle arm…(A12) providing the sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position”, Paragraph 21, “the system includes a vehicle having a main body and a rotatable vehicle arm…(A10) a sensor C comprising a contact switch configured to make a contact when the arm is at its nominal position…is at its nominal center position”, Paragraphs 30-31, “The angular rate (for example, gyro) sensors could be attached on one or both of arm assembly(s), or on any steering element that rotates directly as a function of vehicular steering action…The basis of the calculation is to establish a true straight-ahead (not turning) heading”, Paragraph 76; also see obviousness discussion above pertaining to the third IMU limitation);
wherein the visual information provided on the user interface further indicates the desired angle of the steering wheel or a deviation of the current angle of the steering wheel from the desired angle of the steering wheel (“During vehicle operation, signals from one or more of these sensors are used to determine an acceptable yaw rate threshold given the speed of the vehicle, its lateral acceleration, and its steer angle”, Paragraph 7, “AgGPS Navigation Controller including a light bar for visual guidance…a light bar that connects directly with the AgGPS receiver and is mounted on the dashboard or ceilings of vehicle cabs”, Paragraph 44; note that when a vehicle is not being autonomously controlled and thus an operator is meant to control steering, a light bar such as the one disclosed by Brewer would operate identically whether it was indicating the desired angle of the steering wheel or the desired angle of the road wheels since the steering wheel’s rotation to a current angle from a previous angle is directly positively correlated with the road wheel’s rotation angle to a current angle from a previous angle; also see obviousness discussion above pertaining to the third IMU limitation; and also see Official Notice discussion above pertaining to the “deviation” limitation of independent Claim 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663